                               Case 14-19196-RAM                          Doc       Filed 06/27/19           Page 1 of 3

 Fill in this information to identify the case:

 Debtor 1              Odalys Garcia De Arcia
                       aka Odalys D Arcia aka Odalys Garcia aka Odalys De Arcia aka Odalys G
                       Garcia aka Odalys G Garcia Dearcia aka Odalys G Garcia De Arcia aka
                       Odalys Dearcia aka Odalys Arcia aka Odalys Garcia Dearcia

 Debtor 2
 (Spouse, if filing)
 United States Bankruptcy Court for the:        Southern    District of             Florida
                                                                          (State)
 Case number                               14-19196-RAM



Form 4100R
Response to Notice of Final Cure Payment                                                                                                    10/15

According to Bankruptcy Rule 3002.1(g), the creditor responds to the trustee's notice of final cure payment.

  Part 1::             Mortgage Information                                                   Statement / Response Date: 06/21/2019

                                                                                                                    Court claim no. (if known):
Name of creditor:                   The Bank of New York Mellon FKA The Bank of                                                  2-1
                                    New York, as Trustee for the certificateholders of
                                    the CWABS, Inc., ASSET-BACKED
                                    CERTIFICATES, SERIES 2006-12
                                    c/o Specialized Loan Servicing

Last 4 digits of any number you use to identify the debtor's account:                                        7672

Property address:                1738 NW 4 St
                                 Number            Street

                                 Miami, Florida 33125
                                 City                                      State      ZIP Code


   Part 2:             Prepetition Default Payments

Check One:
Creditor agrees that the debtor(s) have paid in full the amount required to cure the prepetition default
                                                                                                                                   




   on the creditor's claim.
Creditor disagrees that the debtor(s) have paid in full the amount required to cure the prepetition
       default on the creditor's claim. Creditor asserts that the total prepetition amount remaining unpaid
       as of the date of this response is:


   Part 3:             Postpetition Mortgage Payment

Check one
 Creditor states that the debtor(s) are current with all postpetition payments consistent with §
                                                                                                                              




   1322(b)(5) of the Bankruptcy Code, including all fees, charges, expenses, escrow, and costs.

       The next postpetition payment from the debtor(s) is due on:                             08/01/2019
                                                                                               MM / DD / YYYY

 
  Creditor states that the debtor(s) are not current on all postpetition payments consistent with §
                                                                                                                              




       1322(b)(5) of the Bankruptcy Code, including all fees, charges, expenses, escrow, and costs.

       Creditor asserts that the total amount remaining unpaid as of the date of this response is:




Form 4100R                                           Response to Notice of Final Cure Payment                                                page 1

OCF4100R201510                                                                                                                          4122-N-0410
                                   Case 14-19196-RAM                    Doc    Filed 06/27/19             Page 2 of 3
Debtor 1              Odalys Garcia De Arcia                                  Case number (if known)         14-19196-RAM
                      First Name        Middle Name       Last Name


a.     Total postpetition ongoing payments due:                                                                 (a)     $0.00

b.     Total fees, charges, expenses, escrow, and costs outstanding:                                          + (b)     $0.00

c.     Total. Add lines a and b.                                                                                (c)     $0.00

       Creditor asserts that the debtor(s) are contractually                            08/01/2019
       obligated for the postpetition payment(s) that first became                      MM / DD / YYYY
       due on:

     Part 4:       Itemized Payment History
     If the creditor disagrees in Part 2 that the prepetition arrearage has been paid in full or states in Part 3 that the debtor(s) are
     not current with all postpetition payments, including all fees, charges, expenses, escrow, and costs, the creditor must attach
     an itemized payment history disclosing the following amounts from the date of the bankruptcy filing through the date of this
     response:
     all payments received;
     all fees, costs, escrow, and expenses assessed to the mortgage; and
     all amounts the creditor contends remain unpaid.


     Part 5:       Sign Here

     The person completing this response must sign it. The response must be filed as a supplement to the creditor's
     proof of claim
     Check the appropriate box::
     I am the creditor.
      I am the creditor's authorized agent.
     I declare under penalty of perjury that the information provided in this response is true and correct to the best of my
     knowledge, information, and reasonable belief.
     Sign and print your name and your title, if any, and state your address and telephone number if different from the notice
     address listed on the proof of claim to which this response applies.

                   /s/ Mukta Suri                                                                Date
                  
                                                                                




                                                                                                           06/27/2019
                      Signature

     Print            Mukta Suri
                      First Name               Middle Name               Last Name             Title    Authorized Agent for Specialized
                                                                                                        Loan Servicing, LLC

     Company          Bonial & Associates, P.C.

     If different from the notice address listed on the proof of claim to which this response applies:
     Address          P.O. Box 9013
                      Number                   Street
                      Addison, Texas 75001
                      City                                      State                             ZIP Code
     Contact phone                    (972) 643-6600                          Email      POCInquiries@BonialPC.com




Form 4100R                                            Response to Notice of Final Cure Payment                                         page 2

OCF4100R201510                                                                                                                   4122-N-0410
                   Case 14-19196-RAM              Doc       Filed 06/27/19        Page 3 of 3



               CERTIFICATE OF SERVICE OF RESPONSE TO NOTICE OF FINAL CURE

I hereby certify that a true and correct copy of the foregoing document has been served upon the following parties in
interest on or before June 27th, 2019 via electronic notice unless otherwise stated.

Debtor              Via U.S. Mail
Odalys Garcia De Arcia
1738 NW 4Th Street
Miami, FL 33125-4522


Debtors' Attorney
Robert Sanchez ESQ.
Attorney At Law
355 W 49TH ST
HIALEAH, FL 33012

Chapter 13 Trustee
Nancy K. Neidich
PO Box 279806
Miramar, Florida 33027



                                                      Respectfully Submitted,
                                                      /s/ Mukta Suri




FINAL CURE NOTICE - CERTIFICATE OF SERVICE                                                               4122-N-0410
                                                                                                      FCN_COSDflt_01
